Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	 Claims 1-17 are pending.
3.	Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 12/02/2020 is acknowledged.
4.	Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.
5.	Claims 1-6 are under consideration as they read on a process for producing an allergen extract.
6.	Applicant’s IDS documents filed on 02/02/2018, 01/28/2020, 04/27/2020 and 12/02/2020 have been considered. 

7.	Claims 3-4 objected to because of the following informalities:  Claims 3 and 4 refer to “2” rather than “2.0” as recited in claim 5.  It is suggested that Applicant amend the claim to make the recitation 2.0 since it appears that Applicant is general claiming the pH using a decimal point.  Appropriate correction is required.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


a process for producing an allergen extract comprising: a) contacting a source material comprising allergen with acetone to produce a mixture containing lipids dissolved in liquid phase and a solid phase consisting of source material residue comprising allergens and proteins, b) subjecting the mixture to a first separation step to isolate the source material residue, c) contacting the source material residue with an aqueous solution to produce a mixture of allergens dissolved in liquid phase, and a solid phase consisting of non-allergenic residue, d) subjecting the mixture to a second separation step to isolate the allergens dissolved in liquid phase, to produce a crude allergen extract, e) subjecting the crude allergen extract to a first low molecular fraction removal step to remove molecules having a molecular size of less than 3.5 kDa, f) carrying out step e) until the crude allergen extract has conductivity of below 1000 .mu.S/cm at 3-5.degree. C. to obtain a purified native allergen extract, and g) acidifying the purified native allergen extract to pH 2 to 4 to produce an acidified purified native allergen extract and maintaining the acidified purified native allergen extract for 5-30 minutes, followed by subjecting the acidified purified native allergen extract to a second low molecular fraction removal step to remove molecules having a molecular size of less than 3.5 kDa, and adjusting the pH to 7.0-8.0 to produce a depigmented allergen extract; wherein step (f) comprises carrying out step e) until the crude allergen extract has conductivity of less than 500 .mu.S/cm at 3-5.degree. C; wherein the purified native allergen extract is acidified to pH 2 to 2.1; wherein the purified native allergen extract is acidified to pH 2.0 to 3.0; further comprising a polymerization step, comprising: h) contacting the depigmented allergen extract with glutaraldehyde or formaldehyde to produce a crude depigmented polymerized allergen extract, i) subjecting the crude depigmented polymerized allergen extract to a molecular fraction removal step to remove molecules having a molecular size of less than 100 kDa, and j) carrying out step i) until the crude depigmented polymerized allergen extract has a conductivity of below 210 .mu.S/cm at 3-5.degree. C. and/or is absent of glutaraldehyde as determined by UV or visible scanning, to obtain a purified depigmented polymerized 

The reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A. 	The terminology recited in the claims is imprecise.  The process has many steps and the intermediate products of each of the steps must be referred to with particularity.  Each dependent claim should refer to the particular intermediate product by its particular name to properly refer to the limitation.  


B.	Claim 1, line 2 recites “a source material comprising with a liquid" and this recitation is indefinite since there is no indication what the source material comprises.
C.	Claims 3-5 recite “the native allergen extract” rather than the “purified native allergen extract” which provides needless ambiguity because the intermediate product produced in step (f) results in "a purified native allergen extract" and it is that which is acidified. 
D.	Claim 6 recites “a native allergen extract” rather than “the purified native allergen extract” of claim 5. However, the claim makes no sense as it applies to the purified native allergen extract, so this recitation should be deleted.
E.	Claim 6 recites “a native allergen extract or a depigmented allergen extract” instead of “the depigmented allergen extract” which is the product of claim 3 step (g).  
F. 	Claim1 recites “the allergen extract” in line 14.  It is unclear how "the allergen extract” is different from “the crude allergen extract” or the “purified native allergen extract”.  
G.	Claim 3 recites “the acidified extract” and “the extract” but there is insufficient antecedent basis for these terms in claim 3. 
H.	 Claim 3 recites “a low molecular fraction removal step” which is different from the one in claim 1 and cannot be referred to in the same manner. 
J.	 Claim 6 recites "the extract" in line 5 and that is indefinite as there are many allergen extracts in claims 1-3 and 5-6. 

	Correction is required.

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 3 which recites acidifying the native allergen extract to pH 2 to 3.0.  Claim 5 recites wherein the native allergen extract is acidified to pH 2.0 to 4.0.  This is not further limiting to claim 3 upon which claim 5 depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 112, first paragraph because the specification, while being enabling for:  the method of claims 1-6 wherein the “liquid extraction agent” is acetone and the “allergen extract agent” is an aqueous solution  does not reasonably provide enablement for: a process for producing an allergen extract comprising: a) contacting a source material comprising with a liquid extraction agent to produce a mixture containing lipids dissolved in liquid phase and a solid phase consisting of source material residue comprising allergens and proteins, b) subjecting the mixture to a first separation step to isolate the source material residue, c) contacting the source material residue with an allergen extract agent to produce a mixture of allergens dissolved in liquid phase, and a solid phase consisting of non-allergenic residue, d) subjecting the mixture to a second separation step to isolate the allergens dissolved in liquid phase, to produce a crude allergen extract, e) subjecting the crude allergen extract to a low molecular fraction removal step to remove molecules having a molecular size of less than 3.5 kDa, and f) carrying out step e) until the allergen extract has conductivity of below 1000 IJS/cm at 3-5°C to obtain a purified native allergen extract of claims 1-6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.
The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

The specification has not adequately disclosed a method for the purification of any "source material."  The term reads on any allergen containing material including allergen source materials as diverse as food, clothing, animals and plants.  The specification has adequately disclosed the purification of particular natural allergens sources using a specific set of techniques.  The art of Mukhopadhyay (PTO-892: Reference U) teaches that the purification of recombinant proteins from inclusion bodies (another type of allergen source material encompassed by the instant claim recitation) is protein-dependent.  The exact technique used to purify a protein depends on many factors including the solubility of inclusion bodies, physiochemical properties of the protein to be purified and the type of contaminants to be separated.  The proper folding of the protein depends on disulfide bond formation that occurs throughout the various purification steps.  In addition, the protein must be "polished" to ensure that the protein purity is sufficient for its intended later therapeutic use (In particular, pages 81-99, whole document).  The art of Cromwell et al. (PTO-892; Reference V) teaches that special consideration needs to be given to the choice of expression system, expression vectors, and purification strategy to obtain pure allergens free from toxins and contaminants (In particular, 
In addition, some biological allergens source materials comprise allergens that are less than 3.5 kDa that will be lost in the instant method.  The instant invention will not produce allergen extracts comprising small allergens or fragments of allergens that are less than 3.5 kDa.
	The specification has not adequately disclosed a purification method employing any "liquid extraction agent" or “allergen extract agent". The specification has only disclosed the use of acetone as the “liquid extraction agent" and aqueous solutions as the “allergen extract agent".  The art of U.S. Patent 4,716,120 (IDS filed on 02/02/2018; Reference 1) teaches that if the allergen source material contains fats and oils, it is defatted by extracting it with organic solvents and that pollen must be defatted.  Organic solvents are necessary to prevent emulsification during the aqueous extraction process and to obtain a clear product solution. Extraction solvents useful are those in which the fat is selectively soluble but in which the water soluble components are generally insoluble.  In defatting, the material defatted is intimately mixed with successive portions of the organic solvent, and the organic phase is separated from the other materials.  In the extraction procedure, the active allergenic substances are removed from the solid materials in an aqueous phase. The active allergen fractions, because they are soluble in alkaline solutions, are generally extracted with a buffered saline solution having a pH of about 8. After the material 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2009/0162403 (IDS filed on 02/02/2018; Reference 1) in view of U. S. Patent 4,716,120 (IDS filed on 02/02/2018; Reference 1).

The claimed invention differs from the prior art in the recitation of  “a) contacting a source material comprising with a liquid extraction agent to produce a mixture containing lipids dissolved in liquid phase and a solid phase consisting of source material residue comprising allergens and proteins, b) subjecting the mixture to a first separation step to isolate the source material residue” of claim 1; and the temperature at 3-5.degree. C.
The conductivity of a solution increases with increasing temperature.  As such, the reference which teaches a conductivity of below 1000 .mu.S/cm at 25.degrees is inherently even further below 1000 .mu.S/cm at 3-5 degree. C.


	It would have been obvious to one of ordinary skill in the art at the time of invention to have added a first defatting step to the allergen extraction method because the art of U. S. Patent 4,716,120 teaches that defatting procedures are routine in the art of allergen extraction and because the reference teaches that pollen must be defatted.  Furthermore, it would have been obvious to have used an organic solvent to have defatted the allergen source material and to have separated the allergen containing fraction from the portion with fat.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the .
18.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1834648 A1 (IDS filed on 02/02/2018; Reference 3) in view of U. S. Patent 4,716,120 (IDS filed on 02/02/2018; Reference 1).
EP 1834648 A1 teaches a process for producing an allergen extract from a biological allergen source material for in vivo use to treat allergies comprising the steps of a) contacting the source material with a liquid extraction agent (including water or aqueous buffer) to produce an allergen extract mixture containing allergens dissolved in a liquid phase and a solid phase consisting of source material residues, b) subjecting the allergen extract mixture to a first separation step (including centrifugation or filtration), to remove the solid phase to produce a crude allergen extract, c) subjecting the crude allergen extract to a low molecular fraction removal step to remove molecules having a molecular size of less than 10 kDa, less than 5 kDa or less than 3 kDa by ultrafiltration, diafiltration, dialysis or gel filtration, and d) carrying out step c) until the allergen extract has conductivity of below 1000 .mu.S/cm at 25.degree. C.,  below 900 .mu.S/cm at 25.degree. C, between 200 and 800.mu.S/cm at 25.degree. C or between 300 and 700 mu.S/cm at 25.degree. C to obtain a purified allergen extract. (In particular, paragraphs [0027]-[0034], claims 1-7, whole documents).
The claimed invention differs from the prior art in the recitation of “a) contacting a source material comprising with a liquid extraction agent to produce a mixture containing lipids dissolved in liquid phase and a solid phase consisting of source material residue comprising allergens and proteins, b) subjecting the mixture to a first separation step to isolate the source material residue” of claim 1; and the temperature at 3-5.degree. C.

U. S. Patent 4,716,120 teaches that if the allergen source material contains fats and oils, it is defatted by extracting it with organic solvents and that pollen must be defatted.  Organic solvents are necessary to prevent emulsification during the aqueous extraction process and to obtain a clear product solution. Extraction solvents useful are those in which the fat is selectively soluble but in which the water soluble components are generally insoluble.  In defatting, the material defatted is intimately mixed with successive portions of the organic solvent, and the organic phase is separated from the other materials.  In the extraction procedure, the active allergenic substances are removed from the solid materials in an aqueous phase. The active allergen fractions, because they are soluble in alkaline solutions, are generally extracted with a buffered saline solution having a pH of about 8. After the material has been extracted, the solvent containing the active ingredients is separated from the inactive material by filtration or similar procedures. The extract can then be directly processed by the ultrafiltration procedures of this invention.   (In particular, columns 5 and 6, claims, whole document).  The reference specifically teaches the production of peanut extracts in Example 10. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have added a first defatting step to the allergen extraction method because the art of U. S. Patent 4,716,120 teaches that defatting procedures are routine in the art of allergen extraction and because the reference teaches that pollen must be defatted.  Furthermore, it would have been 
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

19.	Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hauck et al. (PTO-892; Reference W) in view of each of U.S. Patent 7,579,448 (PTO-892; Reference A) and U.S. Patent Application Publication 2004/0138424 A1. (PTO-892; Reference B). 
Hauck et al. teaches the preparation of extracts from pollen, including ragweed, birch and grass (In particular, page 96) comprising a process for producing an allergen extract from a allergen source material comprising the steps of a) contacting the source material with a liquid extraction agent (including acetone) and subjecting it to a first separation step.  Then the allergen source material is contacted with an aqueous allergen extract agent and subjecting the allergen extract mixture to a second separation step (including centrifugation or filtration), to remove the solid phase to produce a crude allergen extract, c) subjecting the crude allergen extract to a low molecular fraction removal step to remove molecules having a molecular size of less than 3-5 kDa by ultrafiltration, diafiltration, dialysis or gel filtration, solubilizing the pollen using a liquid extraction agent followed by separation of solids from the solubilized extract (In particular, Figure 1, pages 100-105).  The reference teaches that the low molecular fraction removal may be accomplished by dialysis or diafiltration (In particular, page 103) and that the fractions may be concentrated by hollow fiber membranes (ultrafiltration) (In particular, page 104).

The claimed invention differs from the prior art in the recitation of the allergen extract has conductivity of below 1000 μS/cm at 3-5°C; and less than 500 μS/cm at 3-5°C (claim 2).  
	U.S. Patent 7,579,448 teaches that during protein purification, the more efficient the removal of contaminating cellular debris and DNA, the lower the conductivity of the solution.  The reference also teaches that conductivity of purified protein solutions is 1-16 mS/cm (1000-5000 microS/cm) at 65 degrees (In particular, column 16, line 60 to column 17, line 17 and column 40, line 5 to column 42, line 25).
	U.S. Patent Application Publication 2004/0138424 A1 teaches a method for removing contaminant DNA from protein samples comprising converting the sample containing the protein into a neutral aqueous solution (pH of 4 to 8) of 0 to 300 mS/m conductivity (0 to 3000 μS/cm) and removing the resulting particles by filtration (In particular, page 1 right column, claims 1-6, whole document).   
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of removing DNA contaminants from protein samples taught by U.S. Patent Application Publication 2004/0138424 A1 with the allergen extract purification method taught by Hauck et al. because pollen necessarily comprises DNA and the method of Hauck et al. is directed to pollen extracts of high enough purity for use in immunotherapy.  DNA contamination of pollen extracts would not be compatible with pharmaceutical use.  Therefore, it would have been obvious to one of ordinary skill in the art and they would have had a high degree of success in combining the methods to produce pollen allergen extracts without contaminating DNA for use in immunotherapy.  It also would have been obvious to carry out the purification until the conductivity is less than 1000 μS/cm at 3-5°C or 500 μS/cm at 3-5°C given that U.S. Patent 
	It would also have been obvious to one of ordinary skill in the art at the time of invention to measure the conductivity of the allergen extract produced by the method of Hauck et al. because U.S. Patent 7,579,448 teaches that conductivity of a protein solution during extraction decreases with increased purity of the protein solution.  It would have been obvious to one of ordinary skill in the art to measure the conductivity to determine whether or not the DNA and other pollen contaminants had been removed by the extraction method using the purification methods, particularly because Hauck et al. teaches that the purified extracts for diagnostic and therapeutic use in vivo. It would also have been obvious to repeat filtration methods until the conductivity measurement indicated that the extract was free of impurities.
It would also have been obvious to perform the conductivity experiments at 3-5°C because the determination of all operable and optimal ranges is obvious because conductivity is highly temperature dependent and because the temperature and conductivity are art-recognized results-effective variables which would have been routinely determined and optimized in the art of protein purification and extraction.  Because the determination of temperature and conductivity parameters is well within the purview of one of ordinary skill in the art at the time the invention was made, it lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.  

From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

20.	No claim is allowed.
21.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 12, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644